Citation Nr: 0114136	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  98-08 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to service connection for patellofemoral syndrome 
of the right knee with degenerative joint disease.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Dean, Counsel



INTRODUCTION

The appellant had active service from February 1980 to 
February 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Newark Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


REMAND

At the request of the appellant, she was scheduled to appear 
at a personal hearing to be held before a Hearing Officer at 
the RO in July 1998.  Although notified of the time and place 
to report for this hearing, she failed to report as directed 
for this hearing, without explanation.  Nevertheless, she was 
sent a letter suggesting that the hearing had been held, and 
essentially requesting whether she wanted an additional 
hearing before the Board.

Subsequently, the appellant apparently requested that she be 
accorded a hearing before a traveling Board Member at the RO 
(a Travel Board hearing).  By letter dated in December 2000, 
she was instructed when and where to report for this hearing 
at the Newark RO on March 29, 2001.  It is reported in the 
evidence that the appellant failed to report for this 
hearing.  However, on the same day, March 29, 2001, the 
appellant submitted a written request to postpone her Travel 
Board hearing in order to obtain additional medical evidence 
in support of her claim from Dr. W. DiGiacomo.  This was 
apparently received by the RO the next day.  At the same 
time, she submitted a signed (but not witnessed) 
authorization and consent form (VA Form 21-4142) authorizing 
Dr. DiGiacomo to release to VA her medical records dating 
from December 1991 to March 1992 and pertaining to treatment 
of her right knee.  

In accordance with procedures, in April 2001, the RO 
forwarded the claims file to the Board for appellate review.  
While the matter was at the RO the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
became effective, but was not considered.  There is some 
development indicated in view of the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C. § 5103A).  The 
appellant has requested these various hearings suggesting 
that she would submit evidence.  Since she has not had the 
hearings due to her failure to report, no request for the 
evidence has been made.  Moreover, the appellant's 
representative has requested that the Board accept the 
appellant's written statement of March 29, 2001 as a motion 
for a new hearing.  As there is other development indicated, 
the appellant will be offered an additional opportunity to 
report for a hearing if she desires.

Considerations of due process, as well as the specific 
request of the appellant's representative, require the Board 
to remand this appeal to the RO for the following further 
actions:  

1.  The RO should attempt to obtain 
copies of Dr. DiGiacomo's medical records 
pertaining to the appellant using the VA 
Form 21-4142 provided by her in March 
2001 which is contained in the claims 
file.  

2.  The RO should also review the claims 
file and ensure that all additional 
evidentiary development action required 
by VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of VCAA (to be codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
satisfied.  The RO should also refer to 
any pertinent guidance, including Federal 
Regulations, that has been or is 
subsequently provided.  The appellant is 
hereby informed that she can submit the 
additional evidence to which she has made 
reference, without appearing at a hearing 
if she so desires.

3.  The RO should next review all of the 
relevant evidence in order to 
readjudicate the claim seeking service 
connection for patellofemoral syndrome of 
the right knee with degenerative joint 
disease.

4.  If the claim remains denied, the RO 
should next issue a supplemental 
statement of the case to the appellant 
and her representative, according them a 
suitable period of time in which to 
respond.  Thereafter, she and her 
representative should be requested to 
clarify whether they still desire a 
Travel Board Hearing.  If not, the record 
should reflect such in writing.  If so, 
the RO should schedule the appellant for 
a hearing before a traveling Member of 
the Board as soon as possible, providing 
the appellant and her representative with 
the appropriate 30-day written notice of 
the scheduled time and place of the 
hearing.  See 38 C.F.R. § 19.76 (2000).

Whether the hearing is held or not, the case should then be 
returned to the Board for further appellate consideration in 
accordance with proper appellate procedures.  The appellant 
need take no further action until she is so informed, but she 
may furnish additional evidence and/or argument on the 
remanded matters while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




